

116 HRES 764 IH: Expressing the support of the House of Representatives for the priorities and goals of the Executive order on combating anti-Semitism.
U.S. House of Representatives
2019-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 764IN THE HOUSE OF REPRESENTATIVESDecember 14, 2019Mr. Watkins submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the support of the House of Representatives for the priorities and goals of the
			 Executive order on combating anti-Semitism.
	
 Whereas, on December 11, 2019, President Donald J. Trump signed the Executive order on combating anti-Semitism into law, affirming and clarifying that title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) applies to anti-Semitic discrimination based on race, color, or national origin;
 Whereas title VI of the Civil Rights Act of 1964 prohibits discrimination on the basis of race, color, and national origin in programs and activities receiving Federal financial assistance;
 Whereas Jewish students in schools and on college campuses across the United States face anti-Semitic discrimination, incidents, and rhetoric;
 Whereas incidents of anti-Semitic discrimination have included acts of violence against Jewish Americans;
 Whereas anti-Semitic discrimination must be confronted and condemned wherever it appears, including when present in programs and activities receiving Federal financial assistance;
 Whereas, on July 23, 2019, the House of Representatives, in an Act reaffirming the United States unwavering support for the Jewish people and strong condemnation of anti-Semitism, passed with an overwhelming majority, H. Res. 246, opposing efforts to delegitimize the State of Israel and the Global Boycott, Divestment, and Sanctions Movement targeting Israel; and
 Whereas all Americans have the right to be protected from discrimination, including anti-Semitic discrimination: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and supports the priorities and goals of the Executive order on combating anti-Semitism, signed by President Donald J. Trump on December 11, 2019;
 (2)is committed to combating anti-Semitism throughout all levels of education, including on college campuses; and
 (3)supports the freedom of Jewish individuals to practice their faith free from discrimination and anti-Semitism.
			